Citation Nr: 0503309	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-34 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a disability due to 
a lump under the left arm.

2.  Entitlement to service connection for a disability due to 
a knot on the dorsum of the right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from May 1992 to June 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Baltimore, 
Maryland, Regional Office (RO) that denied service connection 
for a knot on the dorsum of the right foot and for a lump 
under the left arm.

Appellant testified in a hearing before the undersigned 
Veterans Law Judge in October 2004.  A transcript of that 
testimony has been associated with the file.


FINDINGS OF FACT

1.  Appellant was treated in service for an unidentified lump 
under the left arm and for an undiagnosed knot on the dorsum 
of the right foot.

2.  Appellant currently has an undiagnosed lump under the 
left arm and a knot on the dorsum of the right foot that has 
been variously diagnosed as an exostosis and as a 
subcutaneous mass.  

3.  There is no medical evidence that either the lump under 
the left arm or the knot on the right foot constitutes a 
current disability.  Neither was found by private examiner on 
most recent report.




CONCLUSIONS OF LAW

1.  Appellant does not have a chronic disability from a lump 
under the left arm consequent to military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2004).

2.  Appellant does not have a chronic disability from a knot 
on the dorsum of the right foot consequent to military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his or her claim.  
The VCAA also imposed an enhanced duty on VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection was received in May 2002; the claim was 
denied by rating decision in September 2002.  RO sent 
appellant a VCAA duty-to-assist letter in June 2002, prior to 
the rating decision.  The duty-to-assist letter did not 
expressly satisfy the fourth element ("give us everything 
you've got") cited in Pelegrini.  However, as will be 
discussed below, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Although the VCAA notice letter that was sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letter, the original rating decision, and the 
Statement of the Case (SOC) in September 2003 all listed the 
evidence on file that had been considered in formulation of 
the decision.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his or her claim.  In general, the 
VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence to substantiate his or her 
claim, unless no reasonable possibility exists that further 
evidence would aid in substantiating it.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records.  Appellant's 
service representative argues that X-rays of the right foot 
may still be filed at Andrews Air Force Base podiatry clinic, 
and that the claim should be remanded to RO to pursue those 
records.  The Board declines to do so.  As discussed below, 
the fact that appellant had a right foot condition in service 
is not in dispute.  Since current X-rays do not show a 
current right foot disability, it would serve no purpose to 
pursue X-rays from the time of appellant's military service 
for comparison.

The VCAA also requires VA to afford a claimant a VA medical 
examination, or obtain a medical opinion, if VA determines it 
is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
appellant underwent two VA medical examinations regarding the 
claimed disabilities, but neither examination resulted in 
positively diagnosed disabilities.  
Appellant's service representative argues that the duty-to-
assist requires the Board to remand the case for yet another 
medical examination in order to establish a current diagnosis 
for each condition.  The Board disagrees.  As noted above, 
the VCAA states that VA will afford a claimant an examination 
if VA determines it is necessary, which clearly makes the 
decision discretionary to VA.  The VCAA states that an 
examination or opinion is necessary if the evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but (A) contains competent lay or medical 
evidence of a current diagnosed disability; (B) establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a chronic condition manifesting during an 
applicable presumptive period, and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, or may be 
associated with another service-connected disability.  38 
C.F.R. § 3.159 (c)(4) (2004).  As noted in the discussion 
below, condition (A) is not satisfied.  The Board accordingly 
finds that VA does not have an unfulfilled obligation under 
the VCAA to afford appellant a VA medical examination at this 
point. 

The Board notes that appellant was afforded a hearing before 
the Board, during which she presented oral testimony in 
support of her claim and introduced additional documentary 
evidence into the file.  The Board accordingly finds that 
VA's duty to assist has been satisfied in regard to this 
claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available relevant 
evidence has been obtained and properly developed, there is 
no further action to be undertaken to comply with the VCAA or 
its implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  Appellant's 
enlistment physical examination in March 1992 shows various 
abnormalities but does not list a lump under the left arm or 
a subcutaneous mass on the right foot among them.  A physical 
examination in June 1995 is silent in regard to either 
condition.  A clinical note dated May 1997 shows that 
appellant complained of a lump under the left arm that caused 
occasional pain; the examiner found a small (2 x 4 cm.) soft 
mass under the left maxilla near the breast tissue and 
recommended that appellant consider surgical excision in the 
future.  A clinical note of May 1999 shows that appellant 
reported soreness under the left arm.  A Report of Medical 
Assessment (DD Form 2697) dated May 2002, immediately prior 
to appellant's discharge, notes "foot knot" (possible bone 
spur) on the right foot, to be referred to podiatry clinic in 
June 2002.  

In May 2002, appellant submitted a claim for service 
connection for a number of conditions, including lump under 
left arm.  

Appellant had a VA general medical examination in July 2002.  
Appellant walked into the examination with normal pattern of 
gait.  There was a soft swelling in the left maxilla 
measuring 3 x 4 cm., within which was a firm area measuring 
1.5 x 1 cm.  The firm area was tender to palpation, and the 
swelling was mobile.  The examiner also observed a swelling 
measuring 1 cm. on the dorsum of the right foot, overlying 
the fifth metatarsal bone; the swelling was hard, bony, and 
not tender to palpation.  X-rays of the left shoulder and 
right foot were normal.  The examiner's diagnoses were lump 
in the left axilla, with no diagnosis established, and 
exostosis of the right fifth metatarsal bone.

RO issued a rating decision in September 2002 denying service 
connection for lump under the left arm, based on a finding 
that the swelling was undiagnosed by either VA or by the 
service.  The same rating decision denied service connection 
for right foot dorsum knot, based on a finding that the 
condition was not diagnosed and that there was no evidence of 
a chronic disability.

Appellant had a VA medical examination in July 2003.  
Appellant reported a seven-year history of left lower axilla 
mass, occasionally painful and tender, but without discharge.  
Appellant stated that there had not been a biopsy or surgery, 
and that the mass had not been diagnosed; appellant reported 
that she had an ultrasound in the past that revealed nothing.  
Examination revealed a soft, nontender, subcutaneous mass of 
approximately 2-1/4 x 3 inches in the left lower axilla.  The 
examiner's diagnosis was persistent left axilla soft tissue 
mass, not diagnosed.  X-ray of the shoulder was normal.

In regard to the right foot, appellant reported a small 
subcutaneous mass on the lateral dorsum that had been present 
for approximately 2-1/2 years.  The area was occasionally 
painful, and appellant reported that she was wearing a 
special shoe.  Appellant stated that the condition had not 
been diagnosed.  Examination revealed a firm, nontender 
subcutaneous mass over the mid dorsal metatarsal of the 
little toe measuring approximately 1/2 x 1/2 inches.  The mass 
was slightly mobile and did not appear to be of bony origin.  
No loss of foot motion was noted.  The examiner's diagnosis 
was recurrent persistent right dorsal foot subcutaneous mass, 
not diagnosed.

Appellant testified before the Board in October 2004.  
Appellant testified that she first noticed the lump in the 
right foot in January or February 2002 (Transcript, pg. 3).  
At the time, appellant noticed a painful mass on the top 
right side of the right foot (Transcript, pg. 3-4).  
Appellant reported the condition to the military primary care 
clinic in March or April of 2002, and was referred to the 
podiatry clinic at Andrews Air Force Base (AFB) in June 2002 
(Transcript, pg. 4).  At the time of appellant's podiatry 
appointment, she was on terminal leave status and was within 
one week of actual separation (Transcript, pg. 5).  Since her 
service medical records had already been turned in, as part 
of the separation process, appellant believes that her 
podiatry X-rays may still be at the Andrews AFB hospital 
since an X-ray request is still on file there (Transcript, 
pg. 5-6).  During the podiatry appointment, the physician 
attempted to drain the mass but was unable to do so; the 
examiner took an X-ray, told appellant that the mass did not 
appear to be a ganglion cyst, and advised her to return if 
the mass became larger (Transcript, pg. 7).

Appellant testified that the mass on the right foot was 
currently sometimes bothersome, but not to the point of 
requiring treatment (Transcript, pg. 7).  The condition did 
not inhibit appellant's ability to walk, but she was 
concerned because the condition would not go away 
(Transcript, pg. 7-8).  Appellant sometimes took over-the-
counter medications for pain, and sometimes applied an ice 
pack (Transcript, pg. 8).

In regard to the lump under the arm, appellant testified that 
she noticed the lump during breast self-examination in 1997 
(Transcript, pg. 8).  Appellant mentioned the lump during her 
next annual physical examination, but the examiner did not 
know what it was (Transcript, pg. 8).  Appellant had an 
ultrasound, which she remembered as being not definitive 
(Transcript, pg. 8).  Since 1997, appellant mentioned the 
lump in every annual physical examination, and informed the 
examiners that the lump was sore and tender, but the 
examiners were unable to feel anything in the area 
(Transcript, pg. 8-9).  

Appellant testified that the lump under the left arm 
increased size and in tenderness over the years, and recently 
became so sore that she was currently unable to hold her arm 
down in normal position (Transcript, pg. 9).  On such 
occasions, appellant would take over-the-counter medications 
and apply a warm towel (Transcript, pg. 9).  Appellant 
consulted her private physician the day before her testimony; 
the physician felt the lump but was unable to determine what 
it was (Transcript, pg. 9).  The physician's palpation of the 
lump was painful to the point of making appellant wince 
(Transcript, pg. 10).  Appellant testified that the 
symptomatology of the lump was continuous from 1997 to the 
present (Transcript, pg. 10).   
  
Appellant testified that she attributed her foot condition to 
the wearing of boots while walking around in her office 
(Transcript, pg. 10).  Appellant did not recall any specific 
foot trauma (Transcript, pg. 11).  Prolonged walking or 
standing seemed to exacerbate the pain (Transcript, pg. 11).  
The mass seemed to grow larger and smaller over time, to 
become darker in color when it got larger (Transcript, pg. 
12).  The mass was always hard in texture (Transcript, pg. 
12).  

Appellant testified that the lump under the left arm is in 
the underarm area (Transcript, pg. 13).  The lump was present 
continuously since 1997 (Transcript, pg. 13).  The pain was 
sometimes severe and at other times just annoying 
(Transcript, pg. 13).  During the past year, appellant was 
unable to let the arm hang naturally, and raising the arm 
caused a shooting pain (Transcript, pg. 13-14).  The lump 
became larger over time, but the consistency of the lump did 
not change (Transcript, pg. 14).  

The file contains a letter from Dr. A.B., appellant's 
personal physician, dated December 2004.  The letter states 
that appellant had an ultrasound of both breasts and the 
axillary area that failed to reveal any lesion or suspicious 
mass.  Appellant also had an X-ray of the right foot, which 
revealed hallux valgus deformity without soft tissue 
abnormality.
   
III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred during active military service, or, 
if preexisting such service, was aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004) 
(emphasis added).  Service connection may be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertaining to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service incurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The first step in the Hickson analysis is medical evidence of 
a current disability.  

The term "disability" as used for VA purposes refers to 
impairment of earning capacity due to disease, injury, or 
defect, rather than the disease, injury, or defect itself.  
Allen v. Brown, 7 Vet. App. 439, 448.  "Current disability" 
means a disability shown by competent medical evidence to 
exist at the time of service connection.  Chelte v. Brown, 10 
Vet. App. 268 (1997).

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability; in the absence of a proof of present disability 
there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  That a condition or injury occurred in 
service alone is not enough; there must be a disability 
resulting from that condition or injury.  Degmetich v. Brown, 
104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

In this case, there is no medical evidence of a current 
disability for either claimed condition.  There is medical 
evidence, in the form of two VA medical examinations, that 
appellant currently has a lump under her left arm and a lump 
on her right foot.  Neither of the two VA medical 
examinations was able to provide a diagnosis of a disabling 
pathology.  Further, the letter from appellant's private 
physician shows that he found no lesion or suspicious mass 
under the left arm, and that the only abnormality of the 
right foot identified by X-ray was hallux valgus deformity 
(which is a deformity of the great toe, whereas the claimed 
disability is a condition of the fifth toe).  The Board 
accordingly finds that the first part of the Hickson analysis 
(medical evidence of a current disability) is not satisfied. 

The second step of the Hickson analysis is evidence of in-
service incurrence or aggravation of a disease or injury, and 
the third part of the Hickson analysis is medical evidence of 
nexus between the current claimed disability and the in-
service disease or injury.  Given that the evidence does not 
confirm the existence of the current claimed disability, the 
second and third parts of the Hickson analysis are moot.  

Appellant's service representative has argued that the Board 
should remand the case back to RO for further medical 
examination to determine specific diagnoses.  The Board 
declines to do so.  Given that three recent medical 
examinations (two by VA medical examiners and one by 
appellant's private physician) have been unable to diagnose a 
disability, despite the use of ultrasound and X-ray 
examinations in addition to physical observation, there is no 
reason to suppose that yet another examination will be any 
more successful.

Appellant's service representative has also argued that the 
Board should remand the case back to RO to pursue in-service 
podiatry X-rays that may be at Andrews AFB hospital.  The 
Board declines to do so.   Recent X-rays have not shown a 
current disability, so there is no reasonable possibility 
that service X-rays, even if they exist, will provide 
evidence of a current disability.  Remands that would result 
only in imposing additional burdens on VA, with no benefit 
flowing to the claimant, are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).   

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim for service 
connection and the benefit-of-the-doubt rule does not apply.


ORDER

Service connection for a disability from a lump under the 
left arm is denied.  Service connection for a disability from 
a knot in the dorsum of the right foot is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


